Citation Nr: 1216349	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  12-00 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance or being housebound. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty in the military during World War II, from January 1942 to February 1944.  

This matter comes to the Board of Veteran's Appeals (Board) by way of a June 2011 rating decision of the Department of Veterans Affairs Regional Office in St. Petersburg, Florida, that denied the Veteran's claim.  The Veteran filed a notice of disagreement with this decision in October 2011, and the RO issued a statement of the case dated in December 2011.  The Veteran submitted a substantive appeal in December 2011.

In a March 2012 Brief Presentation, the Veteran's representative asserts that the Veteran is entitled to service connection for a right hip disability, as secondary to the Veteran's service-connected disabilities, to include his service-connected left ankle disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In this case, the Veteran claims entitlement to special monthly compensation based on a need for aid and attendance or on account of being housebound.  Special monthly compensation is payable to a Veteran who, as a result of his service-connected disabilities, is so helpless as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  A Veteran will be considered in need of aid and attendance if he is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance.  38 C.F.R. §§ 3.351(c), 3.352(a).

Under 38 C.F.R. § 3.352(a), the following criteria will be accorded consideration in determining the need for regular aid and attendance: the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

It is not required that all of the disabling conditions enumerated be found to exist before a favorable ruling may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need. Determinations that the Veteran is so helpless as to be in need of regular aid and attendance will not be based solely on an opinion that the Veteran's condition is such that it would require him to be in bed.  It must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Housebound benefits are warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA Schedule for Rating Disabilities, the Veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is "permanently housebound" by reason of disability or disabilities.  This requirement is met when the Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d).   

First, the Board notes that the issue of a right hip disability has been referred to the RO for appropriate action, as noted above.  In this regard, the Board notes that the Veteran's representative asserts that the Veteran has been in need of aid and assistance in large part since he fell and broke his right hip in November 2010.  The Veteran's representative notes that a September 2003 VA examination report found that the Veteran had sustained other similar injuries due to recurrent falls associated with the Veteran's instability patterns from his service-connected left ankle disability.  

Because the determination of the right hip issue may potentially impact the Veteran's special monthly compensation claim, the Board finds that a remand of this issue is appropriate pending the outcome of the Veteran's right hip claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" on another, and that impact in turn "could render any review by this Court of the decision [on the other claim] meaningless and a waste of judicial resources," the two claims are inextricably intertwined); see also Gurley v. Nicholson, 20 Vet. App. 573, 575 (2007) (recognizing the validity of remands based on judicial economy when issues are inextricably intertwined).

The Board also notes that the Veteran was afforded a VA examination dated in March 2011 in connection with his claim.  The examiner opined that the Veteran was in need of aid and attendance, however, did not indicate which disabilities were causing his need for aid and attendance or indicate whether his need for aid and attendance was required solely due to his service-connected disabilities.  The examiner also indicated that the Veteran's claims file was not available for review.  And, the Board notes that the outcome of the claim for a right hip disability may have an impact on this claim.  

As such, upon remand, the Veteran should be afforded an additional VA examination in connection with his claim.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA provides an examination, it must be adequate; an examination is adequate if it takes into account prior medical treatment, so that the evaluation will be fully informed); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (an examination must be based upon consideration of the Veteran's prior medical history and examinations).  

Prior to affording the Veteran a VA examination, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his claimed disability.  Here, the Board notes that the Veteran has been treated at the VA, specifically the Orlando VA Medical Center.  Updated records from the VA should be associated with the Veteran's claims file.  The Veteran also mentioned in a February 2011 statement that he was receiving ongoing treatment with Dr. Grey.  And the Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.    

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This should specifically include updated treatment records from the VA, including the Orlando VA Medical Center, and records of the Veteran's treatment with Dr. Grey.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  After the Veteran's right hip claim has been adjudicated, the Veteran should be afforded an examination to determine entitlement to special monthly compensation based on a need for aid and attendance or on account of being housebound.  The claims file must be reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must indicate whether the Veteran's service-connected disabilities acting together result in the Veteran being housebound or in need of regular aid and attendance of another person.  In reaching these conclusions, the examiner must address the following:

Whether as a result of the Veteran's service-connected disabilities, he is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.

Whether as a result of the Veteran's service-connected disabilities, he has the (1) inability to dress or undress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; (3) inability of the Veteran to feed himself through loss of coordination of his upper extremities or through extreme weakness; (4) inability of the Veteran to attend to the wants of nature; or (5) presence of incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed. 

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


